Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151618                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHELE COMPAU and TODD COMPAU,                                                                           Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                      Justices

  v                                                                 SC: 151618
                                                                    COA: 320615
                                                                    Iosco CC: 12-007121-NO
  PIONEER RESOURCE COMPANY, LLC,
  WALTER A KILBOURN, d/b/a WHITTEMORE
  INN, and WHITTEMORE INN RACE CLUB,
             Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals and we REINSTATE the February 19, 2014 order of the Iosco Circuit Court that
  granted the defendants’ motion for summary disposition. The plaintiffs’ injuries arose
  when plaintiff Michele Compau tripped over a railroad tie on the defendants’ property.
  When a plaintiff’s injury arises from an allegedly dangerous condition on the land, the
  action sounds in premises liability rather than ordinary negligence, even when the
  plaintiff alleges that the premises possessor created the condition giving rise to the
  plaintiff's injury. Buhalis v Trinity Continuing Care Servs, 296 Mich App 685, 692
  (2012). The railroad tie was an allegedly dangerous condition on the land, but it was open
  and obvious. Thus, the plaintiffs’ recovery is barred by the open and obvious danger
  doctrine. Lugo v Ameritech Corp, Inc, 464 Mich 512, 516-519, 522 (2001). Because
  plaintiff Michele Compau testified that she had seen the railroad tie when she arrived to
  watch the lawn mower races, the plaintiffs have failed to present evidence to support that
  the lawn mower races were so distracting as to preclude application of the open and
  obvious danger doctrine. See Kennedy v Great Atlantic & Pacific Tea Co, 274 Mich App
  710, 717-718 (2007).

        BERNSTEIN, J., would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           t1118
                                                                               Clerk